Hatch, J.
We are not called upon in this case to determine the status, of Shaw in respect of his right to hold the office of president and of the other defendants to hold the office of trustees of the village of Sea ' Cliff. The controversy does not necessarily involve the title to the office which each holds, nor does the writ asked for concern itself in any wise with such question. The order to show cause required the defendants to answer why a peremptory writ of mandamus should not issue requiring them to call and hold, in the manner prescribed by law, a special election within said village for the election of a president and a trustee of said village. • ■ ■
■ The answer is complete if there exists no provision of law for holding snch election, even though it be conceded that the de’fend- ' ants have no title to the respective offices lield'by them. , If chapter 145 of the Laws of 1893 has not been repealed, then provision of law exists for the holding of an election as claimed by the relator. If the law has been repealed, then no election can be held except under the provisions of the General Village Law.
The village of Sea Cliff was incorporated under the General Law of 1870 (Chap. 291) for the incorporation of villages.’ Under the-provisions of this law elections for village officers were required to-be held on the third Tuesday of March in each year. By chapter 145 of the Laws of 1893 a special act was passed relating to the-village of Sea Cliff, whereby the annual election of village officers-*149was changed from the third Tuesday of March to the second Tuesday of September. The officers elected under this act entered upon their duties on the second Monday of October following their election. In all other respects the General Law of 1870 remained applicable to said village. In 1897 the Legislature adopted a General Village Law (Laws of 1897, chap. 414), which took effect on July first of that year. This act, in express terms, repealed all of the provisions of the General Village Law of 1870. It is quite evident that it was the purpose of this act, so far as it was practicable, to bring all villages under a general policy, codify the law relating thereto and perfect a general plan for their government. Subdivision 2 of section 342 of this act repealed all acts or parts of acts inconsistent therewith. Subdivision 3 of the same section went still farther and repealed “ all acts or parts of acts relating specially by name or otherwise to villages now subject to a general law.” This language is very broad, and Avhen taken in connection Avith the breadth and purpose of the act as gathered from its provisions, we think it indicates a clear intent to repeal the special act of 1893 relating to the election of village officers for this village. The special act Avas ' made applicable to the village by name, and the village was subject to the provisions of the general law Avhieh was expressly repealed. The language of repeal contained in the act of 1897 could scarcely have had greater force or definiteness if it had named the village of Sea Cliff in terms, as it unmistakably does in effect. By force of its provisions, therefore, the special act ceased to be, and in its place appeared section 55 of the Village LaAV, providing that the elections should be held upon the third Tuesday in March, in consequence of which there was no authority in law for holding an election on the second Tuesday of September, and, therefore, no duty or obligation rested upon the defendants to call or proA’ide for an election at that time.
The order should, therefore, be affirmed, with ten dollars costs and disbursements. ■
All concurred.
Order affirmed, with ten dollars costs and disbursements.